OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on June 25, 1947. In this proceeding petitioner moves to confirm the report of the Special Referee and respondent submits an affirmation in response thereto.
The referee sustained the following charges of misconduct: neglecting a legal matter entrusted to respondent resulting in prejudice and damage to a client; and failing to cooperate with the petitioner Grievance Committee in its investigation of the above charge.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the Special Referee. Respondent is guilty of the misconduct alleged above. Petitioner’s motion to confirm the Special Referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we are mindful of the mitigating circumstances advanced by respondent. We further note that respondent entered *506into a stipulation whereby he agreed to compensate his former client and that payments have been made in accordance with the schedule set forth in said stipulation.
Accordingly, the respondent should be, and hereby is, censured for his professional misconduct.
Mollen, P. J., Titone, Mangano, Thompson and Rubin, JJ., concur.